Citation Nr: 0416364	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a chronic low back 
pain disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1960; from April 1964 to November 1964; and from 
November 1964 to August 1967.  The veteran also had periods 
of service in the Army National Guard (ANG).  

This matter comes from the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which continued a 10 percent disability rating 
for a chronic low back pain disability.  

In October 2003, the veteran testified before the undersigned 
during a video teleconference hearing.  A hearing transcript 
is of record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  From October 2001 to September 22, 2002, the service 
connected low back pain disability was manifested by chronic 
back pain.  

3.  From September 23, 2002, to September 26, 2003, the 
service connected low back pain disability was manifested by 
chronic back pain.  

4.  Beginning September 26, 2003, the service connected low 
back pain disability was manifested by chronic back pain.  




CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for a chronic back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Code 5295 (effective prior to 
September 23, 2002), Diagnostic Code 5295 (effective prior to 
September 26, 2003), and Diagnostic Code 5237 (effective from 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after'" the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See 38 U.S.C. §§ 5100, 5103(a).  

The veteran submitted his claim for entitlement to an 
increased rating for a chronic low back pain disability in 
October 2001.  By correspondence dated in November 2001, the 
RO sent the veteran information pertaining to the 
requirements of VCAA.  The RO continued the veteran's 10 
percent disability rating for a chronic low back pain 
disability in January 2002.  In February 2002, the veteran 
was notified of the RO's decision.  

The Board recognizes that the rating schedule for evaluating 
spine disabilities was amended, effective September 23, 2002 
and again  on September 26, 2003.  In February 2004, the RO 
sent the veteran a supplemental statement of the case (SSOC), 
addressing the old and new regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran's claim for an increased rating was received in 
October 2001.  Thereafter, VA outpatient treatment records 
dated from 1996 to December 2001 were received.  1997 and 
1998 clinic notes reveal complaints of low back pain.  In 
August 2001, the veteran complained of low back pain with 
radiation to the lower extremities.  A computerized 
tomography (CT) scan of the back was ordered.  The CT report, 
dated in September 2001, showed diffuse disk bulges at L3-4, 
L4-5 and L5-S1, with no definite foraminal narrowing, 
moderate stenosis at L5-S1 secondary to diffuse disk bulge 
and severe facet arthropathy at L5-S1.  At a later date in 
September, X-ray films of the veteran's lumbosacral spine 
were taken and they showed degenerative changes with bony 
lipping, marginal sclerosis and there was narrowing of the 
intervertebral spaces.  There were no fractures or other bony 
abnormalities, the pedicles were intact and the sacroiliac 
joints were normal.  The impression was degenerative changes 
with narrowing of the intervertebral spaces and there was no 
evidence of neoplastic or traumatic changes.  

In January 2002, the RO continued the 10 percent disability 
rating for a chronic low back pain disability.  The veteran 
filed a timely notice of disagreement and the RO issued a 
statement of the case (SOC).  Subsequent to the November 2002 
SOC, the regulations for evaluating disabilities of the spine 
were revised.  Therefore, in February 2004 the RO sent the 
veteran a supplemental statement of the case, which 
considered the veteran's disability under both the old and 
new regulations for evaluating back disabilities.  

On VA examination dated in December 2001, the examiner 
reported the veteran's account of the onset and history of 
his chronic back pain.  At the time of the examination, he 
was employed as a construction worker.  On examination, the 
veteran was fully ambulatory.  There was semblance of a limp, 
there was no gross gait abnormality, he stood straight, there 
was no spine tenderness; however, there was tenderness over 
the lateral portion of the left hip.  He had full range of 
back motion.  There were no muscle spasms or abnormal 
curvatures, straight leg raising test was negative, 
bilaterally; and there was no malalignment or deformity of 
the lower extremities.  The diagnosis was grade I 
spondylolisthesis L4-L5 and degenerative disc disease L4-5, 
L5-S1.  

A VA outpatient treatment record dated in May 2002 included 
that veteran's statement that the pain in his back never goes 
away.  

In October 2003, the veteran gave personal testimony before 
the undersigned.  He testified that he experienced pain in 
his back that radiated down to his left leg and that on a 
scale of 1 to 10, on a normal day, the pain experienced was a 
four or five.  He claimed that as a result of his back 
disability, he could not lift or walk, as he was able to do 
in the past.  He used a lumbar support that he admitted was 
helpful and was receiving treatment from a chiropractor, 
normally every other week.  

He further testified that he worked as a maintenance person 
for the Army Corps of Engineers.  As a maintenance person he 
was required to drive to another location, which affected his 
back on occasion.  Before he obtained the position as a 
maintenance person, he was a construction person and was 
responsible for operating heavy equipment.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

The Board notes that the regulations for rating disabilities 
of the spine were changed, effective September 23, 2002, and 
again effective September 26, 2003.  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change. See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  Nevertheless, in 
light of the reasons set forth below, the veteran's chronic 
low back pain disability will be rated under the criteria in 
effect prior to September 23, 2002, as those criteria are 
more favorable.  

Prior to September 23, 2002, Diagnostic Code 5295 
specifically applied to rating lumbosacral strain.  A 10 
percent disability rating may be assigned where there is 
evidence of characteristic pain on motion.  A 20 percent 
evaluation may be assigned for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Effective September 23, 2002, the regulations for evaluating 
intervertebral disc syndrome (IVDS) were revised.  Because 
the veteran's low back pathology is not associated with 
orthopedic and neurologic disabilities that are part of IVDS, 
that Diagnostic Code is not applicable, and neither the old 
or revised criteria will be considered.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating;

For unfavorable ankylosis of the entire 
thoracolumbar spine a 50 percent disability 
rating is assigned; for unfavorable ankylosis of 
the entire cervical spine, or forward flexion of 
the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent disability 
rating is assigned.

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine, a 30 percent disability 
rating is assigned; for forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range 
of motion of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent 
disability rating is warranted; and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height, a 10 percent 
disability rating is assigned.  

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective 
from September 26, 2003).  

It is noted that when evaluating diseases 
and injuries of the spine, any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, should be evaluated 
separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and 
Injuries of the Spine, Note One.  

Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion are the 
maximum that can be used for calculation 
of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, 
Note Two.  

In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, the range of motion of the spine 
in a particular individual should be 
considered normal for that individual, 
even though it does not conform to the 
normal range of motion as noted.  
Provided that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.  38 
C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, 
Note Three.  

Range of motion measurement is to be 
rounded off to the nearest five degrees.  
38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, 
Note Four.  

For VA compensation purposes, unfavorable 
ankylosis is a condition in which the 
entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of 
a limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries 
of the Spine, Note Five.  

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Analysis
	
As stated above, the schedular criteria for rating 
disabilities of the spine were revised twice during the 
course of this veteran's appeal.  The Board must evaluate the 
veteran's chronic low back pain disability according to the 
various criteria in effect during this period.  

Increased rating for a chronic back pain disability, rated as 
10 percent disabling from October 2001 to September 22, 2002.

In January 2002, the RO continued the 10 percent disability 
rating for a chronic low back pain disability, which was 
originally rated under Diagnostic Code 5295, Lumbosacral 
Strain.  The complete regulation is stated above.  

Under Diagnostic Code 5295, a 20 percent disability rating 
may be assigned where the veteran suffered form lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

During the December 2001 VA examination, the veteran was 
fully ambulatory, he stood straight and he had full range of 
back motion.  Importantly, the examiner specifically noted 
that the were no objective findings of muscle spasms or 
abnormal curvatures.  

VA outpatient treatment reports and x-ray reports during this 
period were negative for objective findings of muscle spasms 
on extreme forward bending or otherwise.  These reports were 
also negative for findings of loss of lateral spine motion.  

Applying the diagnostic criteria to the facts above, it is 
apparent that from October 2001 to September 2002, the 
veteran's chronic back pain disability warranted no more than 
a 10 percent disability rating.

The Board recognizes that there are other diagnostic codes 
that address disabilities of the lumbar spine.  However, the 
degree of neurological impairment does not equate to 
pronounced or even severe intervertebral disc syndrome under 
Diagnostic Code 5293, nor are the criteria for a 20 percent 
rating met under Diagnostic Code 5295.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  

In consideration of the DeLuca requirements, the Board 
concludes that there was nothing noted in the medical 
evidence of record, during the applicable time period, 
despite his back pain, to suggest that the criteria for a 
higher rating were met.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment 

To conclude, from October 2001 to September 22, 2002, the 
criteria for a 20 percent disability rating have not been 
met.  

Increased rating for a chronic back pain disability, rated as 
10 percent disabling percent disabling from September 23, 
2002 to September 25, 2003.

Effective September 23, 2002, the regulations for rating 
disabilities of the spine were revised; however the criteria 
for rating lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 were not revised.  Therefore, for the 
reasons mentioned above and for the time period of September 
23, 2002 to September 25, 2003, a rating in excess of 10 
percent for the veteran's chronic back pain disability is not 
warranted.  

Increased rating for a chronic back pain disability, rated as 
10 percent disabling percent disabling from September 26, 
2003.

Effective September 26, 2003, the criteria for rating spine 
disabilities under 38 C.F.R. § 4.71a, were revised.  The 
complete revised criteria have been stated above.  

The new criteria provide that a 20 percent evaluation for a 
lumbosacral strain is warranted where forward flexion of the 
thoracolumbar is greater than 30 degrees but not greater than 
60 degrees, or where the combined range of thoracolumbar 
motion is not greater than 120 percent (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation).  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (effective September 26, 2003).  

The new criteria are inapplicable to the veteran's low back 
disability, as it contemplates limitation of motion.  The 
medical evidence of record does not indicate, nor suggest 
that the veteran suffers from limitation of motion.  Having 
determined that the new criteria are inapplicable, the Board 
must consider the old criteria, effective prior to September 
2003.  

As stated above, under the old criteria, a 20 percent 
evaluation contemplates a lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  The medical 
evidence of record does indicate that the veteran experienced 
limitation of motion there were no objective findings of 
muscle spasms.  

During the Board's October 2003 hearing before the 
undersigned, the veteran testify that he experienced constant 
pain in his back; however, he did not characterize this pain 
as being indicative of muscle spasms, nor did he express that 
he had difficulty bending forward, or otherwise.  

Therefore, it is evident that under the old criteria for 
lumbosacral strain under Diagnostic Code 5295 (effective 
prior to September 2003) and the new criteria for lumbosacral 
strain under Diagnostic Code 5237, a rating on 10 percent, 
and no more is warranted.  

The Board has considered the requirements set forth in 
DeLuca, as referenced above.  The medical evidence of record 
lacks objective findings of functional loss, pain on movement 
of a particular joint and limitation of motion, experienced 
by the veteran, which would suggest that the criteria for a 
higher rating were met.  

The record reveals that during the October 2003 Board 
hearing, the veteran testified that he was employed as a 
maintenance person and that he was not required to do any 
lifting.  He did not testify as to any marked interference 
with his employment.  

Consequently, the Board finds that the veteran's disability 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim for an increased rating must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a chronic low back pain disability is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



